Exhibit 10.4




PATENT LICENSE AND ASSIGNMENT AGREEMENT

This Patent License Agreement (this “Agreement”) is entered into as of
August 12, 2005 (the “Effective Date”) by and between Science Applications
International Corporation, a Delaware corporation (“SAIC”), and VirnetX Inc., a
Delaware corporation (“Licensee”), herein individually referred to as a “Party”
and collectively referred to as the “Parties”.

RECITALS

WHEREAS, SAIC owns certain patents and patent applications relating to the
facilitation of secure communications over networks, as more particularly
described in Exhibit A (the “SAIC Patent Rights”);

WHEREAS, Licensee is in the business of developing and manufacturing products
and providing services in the Internet, enterprise networking, and
communications markets;

WHEREAS, Licensee desires to obtain a license to the SAIC Patent Rights in
connection with its business in a particular field of use, and SAIC desires to
grant such license on the terms and conditions contained herein solely in the
field of use;

WHEREAS, Licensee believes it must own the SAIC Patent Rights to effectively
raise funds to develop and license products and services which practice the SAIC
Patent Rights, and consequently Licensee desires to acquire title to the SAIC
Patent Rights, subject to the terms and conditions for such assignment as set
out in this Agreement;

WHEREAS, subject to the terms and conditions of this Agreement, SAIC desires to
convey to Licensee the SAIC Patent Rights solely for Licensee or its
sub-licensee to practice in a particular field of use;

WHEREAS, SAIC currently has, and seeks to maintain, an exclusive right to
practice the SAIC Patent Rights outside Licensee’s field of use, and
consequently Licensee desires to grant back an exclusive license to SAIC under
such SAIC Patent Rights outside Licensee’s particular field of use; and

WHEREAS, the parties desire that, both during the term of the license grant to
Licensee under the SAIC Patent Rights and post any conveyance to Licensee of
such SAIC Patent Rights, SAIC shall have the exclusive ability to license the
SAIC Patent Rights outside Licensee’s particular field of use.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:

1.

DEFINITIONS.

1.1

“Affiliate” shall mean any company that ultimately controls, is controlled by,
or is under common control with, whether directly or indirectly, a Party.

1.2

“Agreement” shall have the meaning set forth in the preamble of this Agreement.

1.3

“Agreement Year” shall have the meaning set forth in Section 7.2 of this
Agreement.

1.4

“Assignment” shall have the meaning set forth in Section 4.1.

1.5

“Assignment Trigger Event” shall mean the first date on which Licensee has
complied with the following:  (i) closed a Qualified Financing with proceeds to
Licensee in immediately available funds equal to or greater than seven million
dollars ($7,000,000) when aggregated with all prior Qualified Financings;
(ii) Licensee has provided to SAIC its current thirty six (36) month business
and financial plan, detailing the proposed sale and development of products
using the SAIC Patent Rights with Licensee’s Board of Directors certifying in
writing that the plan will be commercially reasonable and will maximize
Licensee’s payments of royalties to SAIC as set out in Section 7 of this
agreement,; (iii) SAIC, in writing, approves of the business and financial plan,
which shall not be unreasonably withheld or delayed; provided that if SAIC has
not disapproved of such business and financial plan within twenty (20) business
days after delivery thereof, such business and financial plan shall be deemed
approved by SAIC; and (iv) Licensee’s Board certifies, and SAIC in its sole
commercially reasonable discretion agrees in writing, that Licensee either has
three (3) years sufficient working capital or firm commitments in writing for
such capital, as determined in accordance with GAAP, on such date to meet
Licensee’s obligations as they become due as set forth in Licensee’s business
and financial plan for the succeeding thirty six (36) month period.  For sake of
clarity and not by way of limitation, the parties agree that SAIC’s approval or
disapproval of the business plan and determination of working capital shall not
be used by Licensee as proof, evidence, confirmation or even information to be
provided to any third party, including without limitation shareholders,
investors, licensees and potential shareholders, investors or licensees, that
Licensee’s business plan is likely to succeed or result in any financial
remuneration to Licensee or that Licensee will have future viability as a
corporation.

1.6

“Audited Financial Statements” shall mean the audited balance sheet of Licensee
and the related statements of income, changes in stockholders’ equity and cash
flows, prepared in accordance with GAAP as of the last date of Licensee’s fiscal
year, together with the notes thereto and an audit report of independent public
accountants.

1.7

“Available For Beta Test” shall mean the earlier of (i) testing by a potential
commercial customer of any product or product prototype, not yet released to the
general target customer base, which product or product prototype would otherwise
infringe or contribute to the infringement of any SAIC Patent Rights or SAIC
Improvements or Licensee Improvements thereto; (ii) sale, license or any other
payment by a third party for a product or service which would otherwise infringe
or contribute to the infringement of any SAIC Patent Rights or SAIC Improvements
or Licensee Improvements thereto; (iii) when a product or service is available
for third parties to test which contains any of the functionality of the
products or services specified in the Statement of Work; or (iv) twelve (12)
months from the date Licensee accepts delivery of the Statement of Work, which
approval shall not be unreasonably withheld or delayed.

1.8

“Damages” shall have the meaning set forth in Section 10.1 of this Agreement.

1.9

“Effective Date” shall have the meaning set forth in the preamble of this
Agreement.

1.10

“Exchange Act” shall have the meaning set forth in Section 7.5 of this
Agreement.

1.11

“Field of Use” shall mean the field of secure communications in the following
areas:  Virtual Private Networks (VPN); Secure Voice Over Internet Protocol
(VoIP); Electronic Mail (E-mail); Video Conferencing; Communications Logging;
Dynamic Uniform Resource Locators (URLs); Denial of Service; Prevention of
Functional Intrusions; IP Hopping; Voice Messaging and Unified Messaging; Live
Voice and IP PBX’s; Voice Web Video Conferencing and Collaboration; Instant
Messaging (IM); Minimized Impact of Viruses; and Secure Session Initiation
Protocol (SIP).  The Field of Use is not limited by any predefined transport
mode or medium of communication (e.g., wire, fiber, wireless, or mixed medium).

1.12

“Force Majeure Occurrences” shall have the meaning set forth in Section 16.4 of
this Agreement.

1.13

“GAAP” means the then current generally accepted accounting principles for
financial reporting in the United States.

1.14

“License” shall mean the license rights granted in Section 2.1 below, subject to
the terms and conditions of this Agreement.

1.15

“License Trigger Event” means the first to occur of the following:  (i) the
expiration or termination of this Agreement; (ii) the insolvency or bankruptcy
of Licensee; (iii) a material breach by Licensee of any of the provisions of
this Agreement that has not been cured within thirty (30) days after Licensee’s
receipt of written notice of such failure; (iv) the failure of Licensee to make
any required payment of Minimum Royalties hereunder that has not been cured
within thirty (30) days after Licensee’s receipt of written notice of such
failure; (v) the exercise by SAIC of its Security Interest hereunder; or (vi)
the conversion of the License to a non-exclusive license under Section 2.2.

1.16

“Licensed Product” means any product, the manufacture, use, sale offer for sale,
lease or import of which would infringe or contribute to the infringement of any
SAIC Patent Rights or any product manufactured using a process which would
infringe the SAIC Patent Rights.

1.17

“Licensee” shall have the meaning set forth in the preamble of this Agreement.

1.18

“Licensee Improvements” shall have the meaning set forth in Section 3.2 of this
Agreement.

1.19

“Licensee Indemnified Party” shall have the meaning set forth in Section 10.2 of
this Agreement.

1.20

“Maximum Amount” shall have the meaning set forth in Section 7.3 of this
Agreement.

1.21

“Minimum Royalty” shall have the meaning set forth in Section 7.2 of this
Agreement.

1.22

“Non-Disclosure Agreement” means that certain form of agreement attached hereto
as Exhibit B, to be effective pursuant to the terms of Section 8.

1.23

“Parties” shall have the meaning set forth in the preamble of this Agreement.

1.24

“Party” shall have the meaning set forth in the preamble of this Agreement.

1.25

“Professional Services Agreement” means that certain form of agreement attached
hereto as Exhibit C, entered into by the parties and dated August 12, 2005.

1.26

“Project Completion” means the date of completion of a product by Licensee in
the Field of Use that is Available For Beta Test.

1.27

“Qualified Financing(s)” means the sale of equity securities by Licensee to one
or more “accredited investors” within the meaning of Securities and Exchange
Commission Rule 501 of Regulation D, as presently in effect, in each case, on or
prior to the first anniversary of Project Completion.

1.28

“Quarterly Financial Statements” shall mean the Licensee’s balance sheet and the
related statements of income, changes in stockholders’ equity and cash flows, as
of each quarter during the Term hereof beginning on Project Completion, which
Licensee’s chief executive officer and chief financial officer shall certify
have been prepared in accordance with GAAP.

1.29

“Reseller Agreement” means that certain form of agreement attached hereto as
Exhibit D, to be effective pursuant to the terms of Section 15.

1.30

“Revenues” shall mean all gross revenues of Licensee less (a) trade, quantity
and cash discounts allowed, (b) commercially reasonable commissions, discounts,
refunds, rebates, chargebacks, retroactive price adjustments, and other
allowances which effectively reduce the net selling price, and which are based
on arms length terms and are customary and standard in Licensee’s industry, and
(c) actual product returns and allowances.

1.31

“Reversion” shall have the meaning set forth in Section 5.1 of this Agreement.

1.32

“Reversion Trigger Event” shall mean the first to occur of the following:  (i)
the date that is five (5) years after Project Completion, if Licensee pays to
SAIC an aggregate cumulative amount hereunder of less than seven million five
hundred thousand dollars ($7,500,000); (ii) any failure by Licensee to pay the
Minimum Royalty that has not been cured within ninety (90) days after Licensee’s
receipt of written notice of such failure; (iii) for the period prior to the
date of Licensee’s full payment of the Maximum Amount, any breach by Licensee of
SAIC’s grant back license that has not been cured within thirty (30) days after
Licensee’s receipt of written notice of such failure; or (iv) for the period
prior to the date of Licensee’s full payment of the Maximum Amount, any
termination of this Agreement.

1.33

“SAIC” shall have the meaning set forth in the preamble of this Agreement.

1.34

“SAIC Improvements” shall have the meaning set forth in Section 3.1 of this
Agreement.

1.35

“SAIC Indemnified Party” shall have the meaning set forth in Section 10.1 of
this Agreement.

1.36

“SAIC’s Knowledge” shall have the meaning of the actual knowledge of Edmund C.
Munger, Robert Short, Victor J. Larson, Michael Lachuk or Pamela Bumann.

1.37

“SAIC Patent Rights” shall have the meaning set in the Recitals of this
Agreement.

1.38

“Security Agreement(s)” means the certain form of agreement(s) attached hereto
as Exhibit E, to be effective pursuant to the terms of Section 7.7.

1.39

“Security Interest” means that certain security interest contemplated by
Section 7.7.

1.40

“Source Code Escrow Agreement” means that certain form of agreement, which shall
be attached hereto as Exhibit F and which must be mutually agreed to as a
condition precedent to SAIC being required to perform under the Professional
Services Agreement.

1.41

“Statement of Work” means the statement of work prepared as a deliverable by
SAIC as set out in Task No. 4 in Phase I of Exhibit A in the Professional
Services Agreement which shall specify material functionality of a product or
service which would, except pursuant to this Agreement, otherwise be anticipated
to infringe or contribute to the infringement of any SAIC Patent Rights or SAIC
Improvements or Licensee Improvements thereto.

1.42

“Subsidiary” means a majority owned subsidiary of Licensee whose financial
statements are consolidated into Licensee’s financial statements.

1.43

“Term” shall have the meaning set forth in Section 12.1 of this Agreement.

1.44

“U.S. Export Control Laws” shall have the meaning set forth in Section 16.3 of
this Agreement.

2.

LICENSE GRANT; OWNERSHIP; PROJECT COMPLETION.

2.1

License of SAIC Patent Rights to Licensee.  Subject to the terms and conditions
hereof, including without limitation the Security Interest set out in Section
7.7 and the encumbrances set out in Section 14 of this Agreement, SAIC hereby
grants to Licensee the sole and exclusive, worldwide right and license to the
SAIC Patent Rights, solely for use within the Field of Use, to (i) make, have
made, import, use, offer for sale, and sell products and services covered by a
valid claim under the SAIC Patent Rights, and (ii) make improvements to the SAIC
Patent Rights and make, have made, import, use, offer for sale, and sell
products and services covered by a valid claim under such improvements to the
SAIC Patent Rights (provided that the grant of such right to make improvements
is subject, in each instance, to Licensee granting SAIC a license to such
improvements as set forth in Section 3.2 below).  The term “valid claim” means a
claim of an issued patent, which claim has not been declared invalid by a court
of competent jurisdiction.  The License is not assignable (other than to a
Subsidiary of Licensee as set out in Section 16.7 of this Agreement) without the
prior written consent of SAIC which shall not be unreasonably withheld or
delayed, which consent shall be contingent upon Licensee and the potential
assignee providing SAIC with all commercially reasonable information necessary
for SAIC to make a fully informed consent.  Any such assignment without SAIC’s
prior written consent shall be null and void.  The License is sublicensable
pursuant to the terms of Section 14.2 below.  Licensee agrees to maintain the
quality and performance of any products or services which are covered by a valid
claim under the SAIC Patent Rights or improvements thereto, including without
limitation SAIC Improvements or Licensee Improvements, at a level that meets or
exceeds standards of quality and performance generally accepted in the industry.

2.2

Conversion to Non-Exclusive License.  The License grant set out in Section 2.1
shall automatically become non-exclusive, if Licensee has not paid SAIC, within
thirty six (36) months after Project Completion, a cumulative amount under this
Agreement equal to at least two million dollars ($2,000,000).

2.3

Reserved Rights.  Except as set out in Section 2.1 and Section 4.1, the Parties
hereby agree SAIC will have sole and exclusive ownership of all right, title and
interest, (including without limitation worldwide intellectual property rights
such as rights under patents, patent applications, trade secret laws, and
copyright laws) in the SAIC Patent Rights.  SAIC reserves all other rights to
the SAIC Patent Rights that are not licensed to Licensee.

2.4

Project Completion.  Licensee shall provide written notice of the date which it
has in good faith determined to be the date of Project Completion, and
sufficient information for SAIC to evaluate the accuracy of the date.  Licensee
agrees to commercially reasonably cooperate with SAIC to answer questions and
provide additional information for SAIC to verify the accuracy of the date.
 SAIC shall provide written notice of its approval or disapproval of the
proposed date, which shall not be unreasonably withheld or delayed.  In the
event of a dispute with respect to the proposed date of Project Completion, the
two parties shall hold a meeting within thirty (30) days of receipt of written
notice of the dispute whereby the Chief Executive Officer of Licensee and the
Senior Vice President for Mergers and Acquisitions Technology Commercialization
for SAIC shall meet to resolve the dispute.  In the event the parties have not
resolved the dispute within ten (10) business days, or mutually agreed in
writing to extend the time to resolve the dispute, then the dispute shall be
resolved as set out in Section 13 of this Agreement (Disputes).

3.

IMPROVEMENTS.

3.1

By SAIC (Within the Field of Use).  If within thirty (30) months after the
Effective Date, SAIC files a patent application or obtains the issuance of any
patents that come within the scope of the SAIC Patent Rights claims licensed or
assigned as set out in this Agreement, and where any of the named inventors on
such patents is either (i) named as an inventor on any of the SAIC Patent
Rights; or (ii) is a material contributor towards completion of the Professional
Services Agreement (“SAIC Improvements”), SAIC hereby grants and agrees to grant
to Licensee, only under the claims in the new patent applications or patents
which fall within the scope of the SAIC Patent Rights claims, the sole and
exclusive, worldwide right and license solely in the Field of Use to make, have
made, import, use, offer for sale and sell products and services under such
claims and make improvements under such claims and to sublicense subject to the
limitations set out in Section 14.2.  The license grant set out in this Section
3.1 shall automatically become non-exclusive if Licensee has not paid SAIC,
within thirty six (36) months of Project Completion, a cumulative amount under
this Agreement equal to at least two million dollars ($2,000,000).  This license
grant is subject to the terms and conditions of this Agreement, including
without limitation Licensee’s obligations to pay the amounts set out in Section
7 and SAIC’s ability to terminate the license set out in Section 12.  Licensee
shall have no rights to any SAIC Improvements, modifications or enhancements to
the SAIC Patent Rights or to any other additional SAIC intellectual property
other than as specifically set forth in this Section 3.1.

3.2

By Licensee.  During the Term of this Agreement and thereafter, during the
license grant period set out in Section 2, during the assignment period set out
in Section 4 and during the time period when any of the SAIC Patent Rights are
in effect, if Licensee (or any of its sublicensees) files a patent application
or obtains the issuance of any patents that come within the scope of the SAIC
Patent Rights claims licensed or assigned to Licensee as set out in this
Agreement (collectively the “Licensee Improvements”):

3.2.1

Outside of the Field of Use:  Licensee (or its sublicensees) hereby grants and
agrees to grant to SAIC, only under the claims in the new patent applications or
patents which fall within the scope of the SAIC Patent Rights claims, an
unlimited, non-exclusive, royalty free, fully paid, perpetual, irrevocable,
worldwide, sublicensable and transferable license in all fields outside of the
Field of Use to make, have made, import, use, offer for sale, and sell products
and services under such claims, and to make improvements under such claims; and

3.2.2

Within the Field of Use:  Upon the first occurrence of a License Trigger Event,
Licensee (or its sublicensees) hereby grants and agrees to grant to SAIC, only
under the claims in the new patent applications or patents which fall within the
scope of the SAIC Patent Rights claims, an unlimited, non-exclusive, royalty
free, fully paid, perpetual, worldwide, irrevocable, sublicensable and
transferable license in the Field of Use to make, have made, import, use, offer
for sale, and sell products and services under such claims, and to make
improvements under such claims.

3.2.3

For sake of clarity and not by way of limitation, the provisions of this Section
3.2 shall survive the Assignment and expiration or termination of this
Agreement.

3.3

Records.  Licensee will keep complete and accurate records of its research and
development performed in connection with the SAIC Patent Rights.  During the
Term of this Agreement and for two (2) years thereafter, Licensee will make such
records available to SAIC at Licensee’s premises at a mutually convenient time
no more frequently than two times in any calendar year upon SAIC’s reasonable
request, subject to the confidentiality provisions in Section 8 hereof.

4.

ASSIGNMENT.

4.1

Grant.  If the date of the Assignment Trigger Event occurs within twelve (12)
months after Project Completion, then, effective as of the date of the
Assignment Trigger Event and subject to and contingent upon the grant back
license to SAIC as set out in Section 4.2 of this Agreement and the Reversion as
set out in Section 5 of this Agreement, SAIC hereby agrees to unconditionally
and irrevocably convey, transfer, assign and quitclaim to Licensee all of its
right, title and interest in and to the SAIC Patent Rights (the “Assignment”).
 For sake of clarity and not by way of limitation, SAIC will be under no
obligation to assign the SAIC Patent Rights to Licensee if the date of the
Assignment Trigger Event occurs later than the date which is twelve (12) months
after Project Completion.  SAIC agrees to execute and deliver, at Licensee’s
sole expense, such further instruments of conveyance, transfer, assignment and
quitclaim as Licensee may reasonably request that are reasonably necessary for
the purpose of further evidencing Licensee’s ownership of the assigned SAIC
Patent Rights.  Subject to the limitations set forth in Section 16.7, SAIC
hereby constitutes and appoints Licensee as SAIC’s agent to execute and deliver
any such assignments and other documents, solely for the purposes of
consummating the Assignment set out in this Section 4.1, that SAIC unreasonably
fails or refuses to execute and deliver after receipt of written notice of
Licensee’s commercially reasonable request provided pursuant to Section 16.1,
the Parties hereto agreeing this power and agency being irrevocable and coupled
with an interest.  Licensee agrees to assume, as of the date of the Assignment
Trigger Event, all responsibility and bear all costs and logistics associated
with further evidencing, enforcing, registering or defending Licensee’s
ownership of the SAIC Patent Rights.

4.2

Grant Back License.  Effective as of the date of the Assignment Trigger Event,
Licensee agrees to grant, and hereby grants, to SAIC an exclusive, royalty free,
fully paid, perpetual, worldwide, irrevocable, sublicensable and transferable
right and license under the SAIC Patent Rights permitting SAIC and its assignees
to make, have made, import, use, offer for sale, and sell products and services
covered by, and to make improvements to, the SAIC Patent Rights outside the
Field of Use.

5.

REVERSION TO SAIC.

5.1

Grant.  Effective as of the date of the Reversion Trigger Event, Licensee hereby
agrees to unconditionally and irrevocably convey, transfer, assign and quitclaim
to SAIC all of its right, title and interest in and to the SAIC Patent Rights
(the “Reversion”).  Licensee agrees to execute and deliver without additional
consideration, at Licensee’s sole expense, such further instruments of
conveyance, transfer, assignment and quitclaim as SAIC may reasonably request
that are reasonably necessary for the purpose of further evidencing SAIC’s
ownership of the assigned SAIC Patent Rights.  Licensee hereby constitutes and
appoints SAIC as Licensee’s agent to execute and deliver any such assignments
and other documents that Licensee unreasonably fails or refuses to execute and
deliver, the Parties hereto agreeing this power and agency being irrevocable and
coupled with an interest.

5.2

Reinstatement of License.  If the Reversion occurs due to Licensee’s failure to
pay to SAIC an aggregate cumulative amount hereunder of at least seven million
five hundred thousand dollars ($7,500,000) within five (5) years after Project
Completion, then, effective as of the date of the Reversion Trigger Event, SAIC
agrees to grant, and hereby grants to Licensee a license to the SAIC Patent
Rights on the terms and conditions of the License originally granted hereunder;
however, such license shall be on a non-exclusive basis limited to the Field of
Use.  The provisions of Section 4 shall no longer apply to such license.

6.

PATENT FILINGS; MAINTENANCE; ENFORCEMENT.

6.1

Patent Prosecution and Maintenance.  Prior to the date of the Assignment Trigger
Event, SAIC shall prosecute and maintain the SAIC Patent Rights by timely
prosecuting the patent applications and paying all fees and costs required by 35
United States Code 41(b) and similar regulations.  Post the date of the
Assignment Trigger Event, Licensee shall prosecute and maintain the SAIC Patent
Rights by timely prosecuting the patent applications and paying all fees and
costs required by 35 United States Code 41(b) and similar regulations.

6.2

Patent Markings.  Each Party shall comply with all applicable United States and
foreign statutes relating to the marking of licensed products, services and
related packaging with patent number(s) or other intellectual property notices
and legends required to maintain the intellectual property rights licensed in
this Agreement.

6.3

Infringement; Enforcement.

6.3.1

General.  Each Party shall promptly notify the other Party in writing of any
alleged or threatened infringement of any of the SAIC Patent Rights of which
they become aware.  The Parties shall use their best efforts in cooperating with
each other to terminate such infringement without litigation.  In the event a
Party brings an infringement action in accordance with this Section 6.3, the
other Party shall cooperate fully, including if required to bring such action,
the furnishing of a power of attorney.  Neither Party shall have the right to
settle any patent infringement litigation under this Section 6.3 in a manner
that diminishes the rights or interests of the other Party without the prior
written consent of the other Party.

6.3.2

SAIC Enforcement.  During the following time periods:  (i) prior to the date of
the Assignment Trigger Event; (ii) after the Assignment Trigger Event date if
the infringement or enforcement is outside the Field of Use; (iii) post the date
of the Reversion Trigger Event; and (iv) as long as Licensee has a License to
the SAIC Patent Rights, SAIC shall have the first right to bring and control any
action or proceeding with respect to infringement or enforcement of the SAIC
Patent Rights in the Field of Use at its own expense and by counsel of its own
choice, and SAIC shall have the sole right to bring and control any action or
proceeding with respect to infringement or enforcement of the SAIC Patent Rights
outside the Field of Use, at its own expense and by counsel of its own choice.
 If the infringement or enforcement of the SAIC Patent Rights is in the Field of
Use, Licensee shall have the right to participate in such action, at its own
expense and by counsel of its own choice.  If SAIC fails to either terminate
such infringement, enter into a reasonable license agreement to terminate such
infringement subject to Licensee’s rights under this Agreement, or bring an
action or proceeding with respect to infringement or enforcement of the SAIC
Patent Rights in the Field of Use within (i) one-hundred and twenty (120) days
following the notice of alleged infringement, or (ii) ten (10) business days
before the time limit, if any, set forth in the appropriate laws and regulations
for the filing of such actions, whichever comes first, Licensee shall have the
right to bring and control any such action, at its own expense and by counsel of
its own choice, and SAIC shall have the right to be represented in any such
action, at its own expense and by counsel of its own choice.

6.3.3

Licensee Enforcement.  After the date of the Assignment Trigger Event if the
infringement or enforcement is in the Field of Use, Licensee shall have the
first right to bring and control any action or proceeding with respect to
infringement or enforcement of the SAIC Patent Rights in the Field of Use, at
its own expense and by counsel of its own choice.  SAIC shall have the right to
participate in such action, at its own expense and by counsel of its own choice.
 If Licensee fails to either terminate such infringement, enter into a
reasonable license agreement to terminate such infringement subject to SAIC’s
rights under this Agreement, or bring an action or proceeding with respect to
infringement or enforcement of the SAIC Patent Rights in the Field of Use within
(a) one-hundred and twenty (120) days following the notice of alleged
infringement, or (b) ten (10) business days before the time limit, if any, set
forth in the appropriate laws and regulations for the filing of such actions,
whichever comes first, SAIC shall have the right to bring and control any such
action, at its own expense and by counsel of its own choice, and Licensee shall
have the right to be represented in any such action, at its own expense and by
counsel of its own choice.  For sake of clarity and not by way of limitation, if
the SAIC Patent Rights revert to SAIC under Section 5 or pursuant to the
Security Agreement, the terms of this Section 6.3.3 shall no longer apply.
 Licensee agrees that it shall pay SAIC its standard labor rates, costs and
other expenses as necessary for SAIC’s non-attorney staff to support Licensee’s
enforcement of the SAIC Patent Rights under this Section 6.3.3 or to respond to
discovery served upon SAIC by a defendant in any enforcement action brought by
Licensee.

6.3.4

Recovery.  Except as otherwise agreed to by the Parties in a written agreement,
any recovery realized as a result of any action or proceeding brought by SAIC or
Licensee pursuant to this Section 6, after reimbursement of any expenses of SAIC
and Licensee, shall be divided in the following ratio:  seventy five percent
(75%) to the Party who brings the action or proceeding and twenty five percent
(25%) to the other Party.

7.

CONSIDERATION; PAYMENT TERMS; REPORTS; AUDIT; SECURITY INTEREST.

7.1

Royalty.  In consideration of the rights granted hereunder, including without
limitation the License set out in Section 2, the Assignment set out in Section 4
and the license grant post reversion set out in Section 5 of this Agreement,
Licensee agrees to pay to SAIC royalties in the amount of fifteen percent (15%)
of Revenues up to the Maximum Amount.

7.2

Minimum Royalty.  Subject to Section 7.3 below, Licensee will pay to SAIC a
minimum guaranteed annual royalty of fifty thousand dollars ($50,000) (the
“Minimum Royalty”) due and payable on each anniversary of Project Completion
(the “Agreement Year”).  If during the Term of this Agreement the total amount
paid to SAIC under Section 7.1 during any Agreement Year is less than the
Minimum Royalty, Licensee will pay the difference within thirty (30) days after
the end of the applicable Agreement Year.  For the avoidance of doubt, but not
by way of limitation:  (i) in the event the Minimum Royalty is not paid in full
on a timely basis, this Agreement will terminate pursuant to Section 12.2 and
all rights hereunder to the SAIC Patent Rights and Licensee Improvements will
revert to SAIC; (ii) Licensee’s exclusive license to the SAIC Patent Rights and
SAIC Improvements will terminate and SAIC will be under no obligation to assign
SAIC Patent Rights if the Agreement is terminated due to Licensee’s material
breach of this Section 7.2 prior to assignment of SAIC’s Patent Rights as set
out in Section 4 of this Agreement; and (iii) Licensee shall assign the SAIC
Patent Rights and Licensee Improvements to SAIC if this Agreement is terminated
due to Licensee’s material breach of this Section 7.2 post assignment of SAIC’s
Patent Rights as set out in Section 4 of this Agreement.

7.3

Maximum Amount.  The maximum amount of all payments under Sections 7.1 and 7.2
shall be thirty five million dollars ($35,000,000) less any amounts received by
SAIC from Licensee paying SAIC twenty five percent (25%) of any recovery
realized as a result of any action or proceeding brought by Licensee against a
third party to resolve a claim of infringement or enforcement pursuant to
Section 6.3.4 of this Agreement (but not, for sake of clarity, payments by
Licensee for SAIC’s costs, expenses, labor or time and materials or payments
pursuant to Section 6.3.3) (the “Maximum Amount”).  Upon payment of this Maximum
Amount by the Licensee to the SAIC, no additional Royalties shall be due to
SAIC, and all of the Licensee’s Royalty obligations shall be deemed to be
satisfied.  For sake of clarity and not by way of limitation, even if Licensee
has paid the Maximum Amount, SAIC shall continue to receive its percentage of
any recovery realized as a result of any action or proceeding brought against a
third party as set out in Section 6.

7.4

Payment Terms.  Payments as set out in Section 7 will be calculated based on
each quarter during the Term hereof beginning on Project Completion.  All such
payments due to SAIC under this Agreement shall be paid within thirty (30) days
following the end of each such quarter.  Late payments bear interest at the rate
of six percent (6%) per annum.

7.5

Reports.  During the Term hereof beginning on Project Completion, within thirty
(30) days after the end of each first, second and third fiscal quarter of
Licensee and within sixty (60) days after the end of the fourth fiscal quarter
of Licensee, Licensee shall provide to SAIC a Quarterly Financial Statement and
report of all Revenues in support of the payment calculation.  Such report is
due even if no amount is payable.  For sake of clarity and not by way of
limitation, if Revenues are received by Licensee in a form other than cash, the
applicable Revenue will be the monetary equivalent or fair market value of the
non-cash consideration.  Licensee shall issue one final report in the event
Licensee pays the maximum amount of payments due as set out in Section 7.3.
 Licensee shall also provide to SAIC the Audited Financial Statements within
fifteen (15) days of Licensee’s receipt of same from the certified public
accountants.  Notwithstanding anything to the contrary contained herein, in the
event Licensee becomes a reporting company under the Securities and Exchange Act
of 1934, as amended (the “Exchange Act”), the obligations of Licensee to
disclose the information herein to SAIC shall be modified to the extent
necessary for Licensee to be in compliance with the Exchange Act, and all rules
and regulations promulgated thereunder, including without limitation adjusting
the time periods of disclosure so that Licensee is not obligated to disclose the
information set forth herein to SAIC any sooner than it is required to disclose
similar information to the Securities and Exchange Commission or the public.  If
any Audited Financial Statements demonstrates that Licensee has underpaid its
royalty for that fiscal year, Licensee shall remit payment in the amount of such
deficiency within thirty (30) days of Licensee’s receipt of the Audited
Financial Statement.  If any Audited Financial Statements demonstrate that the
Licensee has overpaid its royalty for that year, then, so long as the Maximum
Amount has not been reached, SAIC shall be entitled to retain those funds to the
extent that it can and shall credit them against the Minimum Royalty and Maximum
Amount.

7.6

Audit.  SAIC shall have the right to audit the books and records of Licensee as
they relate to the calculation of royalties and other payments hereunder no more
frequently than one time in each fiscal year.  Should the result of such audit
reveal that SAIC has been underpaid by five percent (5%) or more, the reasonable
cost of such audit shall be borne by Licensee and the amount of such
underpayment shall be due and payable within thirty (30) days after Licensee’s
receipt of written notice.

7.7

Security Interest.  It is intended that the payment obligations under Section 7
be secured by Licensee’s interest in the SAIC Patent Rights, and the Parties
acknowledge and agree that on the Effective Date and on request of SAIC during
the Term of this Agreement (including without limitation during the License,
Assignment and reversion periods), the parties shall enter into the Security
Agreement attached hereto as Exhibit E and incorporated by reference.  In
addition Licensee will execute or authorize one or more financing statements in
form satisfactory to SAIC (e.g., as necessary to comport with the obligations of
the Uniform Commercial Code).  SAIC is authorized to file financing statements
relating to the collateral stated in such without the Licensee’s signature where
authorized by law.  Licensee appoints SAIC as its attorney-in-fact to execute
any such documents which SAIC in its sole discretion may deem necessary to
accomplish perfection of SAIC’s security interest set forth herein.  This
appointment is coupled with an interest and shall be irrevocable as long as any
obligations under this Agreement remain outstanding.  Licensee further agrees to
take such other actions as might be requested by SAIC for the perfection,
continuation and assignment, in whole or in part, of the security interests
granted herein.  If certificates are issued or outstanding as to any of the
collateral, Licensee will cause the security interests of SAIC to be properly
protected, including perfection of notation thereon.

7.8

Applicability of Section 7 During Term of License Grant, Post Assignment, and
Post Reversion.  For sake of clarity and not by way of limitation, Licensee
agrees to be subject to the terms and conditions set out in this Section 7,
including without limitation paying SAIC fifteen percent (15%) of Revenues,
paying the Minimum Royalty annually and complying with the report, audit, and
security interest obligations (i) during the period SAIC exclusively licenses
Licensee the SAIC Patent Rights as set out in Section 2 of this Agreement; (ii)
post assignment of the SAIC Patent Rights by SAIC to Licensee as set out in
Section 4 of this Agreement; and (iii) post reversion of the SAIC Patent Rights
by Licensee to SAIC as provided for in Section 5 of this Agreement.
 Notwithstanding the foregoing, in no event shall the terms of this Section 7
survive following Licensee’s payment to SAIC of the Maximum Amount.  For sake of
clarity and not by way of limitation, payments owed by Licensee to SAIC as set
out in Section 6 of this Agreement shall survive following Licensee’s payment to
SAIC of the Maximum Amount.

8.

CONFIDENTIALITY.  The Parties will enter into the mutual nondisclosure agreement
attached as Exhibit B (the “Non-Disclosure Agreement”) concurrently with the
execution of the Agreement, which Non-Disclosure Agreement will supersede and
replace any prior nondisclosure agreements between the parties effective as of
the Effective Date.  The execution and delivery of the Non-Disclosure Agreement
by each Party will be a condition precedent to the effectiveness of this
Agreement.  The Parties agree to comply with the terms of the Non-Disclosure
Agreement, the terms of which are incorporated herein by this reference.
 Licensee may share the terms of this Agreement with potential investors,
bankers and other financial entities or as required by applicable laws and
regulations without complying with the terms and conditions of the
Non-Disclosure Agreement; however, despite such disclosure, each Party shall
treat the terms and conditions of this Agreement as if they are Proprietary
Information of both Parties and shall keep them confidential as provided for in
the Non-Disclosure Agreement to the maximum extent possible.

9.

WARRANTIES.

9.1

SAIC Warranties.  SAIC represents and warrants to Licensee that, except as set
out in Schedule 9.1, as of the Effective Date:  (a) all of the issued SAIC
Patent Rights are currently in compliance with formal legal requirements of the
United States Patent and Trademark Office (including payment of filing,
examination and maintenance fees) and are not subject to any maintenance fees or
taxes or actions falling due within thirty (30) days after the Effective Date;
(b) the SAIC Patent Rights have not been or are not now involved in any
interference, reissue, reexamination or opposition proceeding; (c) to SAIC’s
Knowledge, there is no potentially infringing or conflicting patent or patent
application of any third party; (d) to SAIC’s Knowledge, SAIC has not received
any complaints or letters from a third party indicating that such third party
believes and alleges that the SAIC Patent Rights infringe or conflict with their
patent rights; (e) SAIC has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement; and (f) this
Agreement, when executed and delivered, shall be, a binding obligation upon SAIC
and enforceable in accordance with its terms, except as provided in bankruptcy
court.

9.2

Licensee Warranties.  Licensee represents and warrants to SAIC that (a) Licensee
has all requisite corporate power and authority to execute, deliver and perform
its obligations under this Agreement; and (b) this Agreement, when executed and
delivered, shall be, a binding obligation upon Licensee and enforceable in
accordance with its terms, except as provided in bankruptcy court.

9.3

Survival of Warranties.  The representations and warranties contained in or made
pursuant to this Agreement shall survive only until, and the indemnification
obligations set forth in Section 10.1 shall terminate on, and no claim or action
with respect thereto may be initiated after two (2) years from the first
commercial sale, license or any other payment by a third party for a product or
service which would otherwise infringe or contribute to the infringement of any
SAIC Patent Rights or SAIC Improvements or Licensee Improvements thereto;
provided that if any claim for Damages (as defined below) is asserted by any
Indemnified Party (as defined below) prior to the termination of the
representation, warranty or indemnification obligation pursuant to the terms of
this Agreement, the obligations of the party or parties providing indemnity
therefore shall continue with respect to such claim until the resolution
thereof.

10.

INDEMNIFICATION AND INSURANCE.

10.1

SAIC Indemnity.  SAIC agrees to defend, indemnify and holds harmless Licensee,
its successors and assigns, directors, officers and employees (each an “SAIC
Indemnified Party”) from all liabilities, losses, damages and reasonable
expenses (including but not limited to attorneys’ fees) judgments, fines or
penalties (“Damages”) the SAIC Indemnified Party incurs arising out of or in
connection with the breach of any representation or warranty made by SAIC in
Section 9.1 of this Agreement.

10.2

Licensee Indemnity.  Licensee agrees to defend, indemnify and holds harmless
SAIC, its successors and assigns, directors, officers and employees (each a
“Licensee Indemnified Party”) from all Damages the Licensee Indemnified Party
incurs arising out of or in connection with (i) (subject to SAIC’s indemnity set
out in Section 10.1 and prior to the Assignment as set out in Section 4.1) any
actual or alleged infringement or misappropriation by Licensee of any patent,
copyright, trade secret, trademark or other proprietary right of any third
party; (ii) the breach of any representation or warranty made by Licensee in
Section 9.2 of this Agreement; and (iii) arising or alleged to arise by reason
of or in connection with any and all personal injury, economic loss and property
damage caused or alleged to be caused or contributed to in whole or in part by
the manufacture, use, lease, sale, offer for sale, import or sublicense of
products and services, including without limitation software and application
services, which would infringe or contribute to the infringement of the SAIC
Patent Rights, SAIC Improvements, or Licensee Improvements, including without
limitation Licensed Products, whether asserted under a tort or contractual
theory or any other legal theory.  Licensee’s obligations under this paragraph
shall survive the expiration or termination of this Agreement for any reason.

10.3

Procedures.  In the event that a Licensee Indemnified Party or SAIC Indemnified
Party becomes aware of any such claim, such party shall:  (i) reasonably
promptly notify the indemnifying party thereof (provided that failure to provide
such notice will not release the indemnifying party from any of its indemnity
obligations hereunder except to the extent that such failure materially
increases such indemnifying party’s indemnity obligation); (ii) at the
indemnifying party’s expense, provide the indemnifying party with reasonable
cooperation in the defense thereof; and (ii) not settle any such claim without
the indemnifying party’s consent.  A Licensee or SAIC Indemnified Party shall
have the right to have its own counsel participate in the defense of any such
claim at such Licensee or SAIC Indemnified Party’s own expense.  The
indemnifying party shall control the defense or settlement of such claim with
counsel of its own choosing; provided that Licensee or SAIC Indemnified Party
will be entitled (using its own counsel) to control the defense of, and settle,
any claim if the indemnified party does not reply and take charge of such claim
within a reasonable time after the Licensee or SAIC Indemnified Party’s demand
under this indemnification.

10.4

Insurance.  Without limiting Licensee’s indemnity obligations under
Section 10.2, Licensee agrees that, concurrent with the earlier of (i) the first
sublicense agreement sublicensing the SAIC Patent Rights, SAIC Improvements or
Licensee Improvements, or (ii) transfer or assignment of the SAIC Patent Rights
or Licensee Improvements thereto as provided for in Section 16.7, it shall
maintain at its sole cost throughout the Term of this Agreement and for at least
eight (8) years after its expiration or termination for any reason liability
insurance policies, and provide evidence reasonably satisfactory to SAIC, that
the following insurance coverage is in force:

10.4.1

Commercial General Liability insurance, with per occurrence coverage limits of
not less than five million U.S. dollars ($5,000,000), including without
limitation coverage for product’s liability and contractual liability coverage;

10.4.2

Technology Errors & Omissions Liability insurance, including coverage for
technology products, insuring Licensee’s legal liability for losses arising out
of alleged errors, omissions or defects in the technology product, with coverage
limits of not less than five million U.S. dollars ($5,000,000) per claim;

10.4.3

The policies required under this Section 10.4, may include deductibles that are
approved by SAIC (such approval not to be unreasonably withheld or delayed),
shall be issued by insurers reasonably satisfactory to SAIC and shall include
SAIC as an additional insured; and

10.4.4

Requires the insurance carrier to provide SAIC with no less than thirty (30)
days written notice of any change in the terms or coverage of the policy or its
cancellation.

10.5

Notice of Claims.  Licensee will promptly notify SAIC of all claims involving
SAIC Patent Rights, SAIC Improvements and Licensee Improvements, including
without limitation Licensed Products, and will advise SAIC of the policy amounts
that might be needed to defend and pay any such claims.  In the event SAIC
believes the sum of such policy amounts may exceed Licensee’s total insurance
coverage, SAIC may request and Licensee shall acquire additional coverage, not
to exceed the amounts set forth in the preceding subparagraph of this Agreement,
to fully protect the SAIC Indemnified Parties and the Licensee Indemnified
Parties as set forth above.

10.6

Insurance After Termination.  Licensee hereafter shall, during the Term of this
Agreement and for a period of eight (8) years after its expiration or
termination for any reason, provide SAIC copies of liability policies which
comply fully with this Agreement.  If Licensee fails at any time to maintain
insurance as required in this Agreement, SAIC may (but shall be under no
obligation to) purchase its own policy providing all or any of the coverage and
recover from Licensee the cost thereof, which shall be payable on demand.

10.7

Obligation to Include Disclaimers.  Licensee agrees to ensure that all
sublicenses of the SAIC Patent Rights, SAIC Improvements and Licensee
Improvements, and any transfer or assignment of the SAIC Patent Rights or
Licensee Improvements, including without limitation assignment of this Agreement
as provided for in Section 16.7, shall disclaim all express and implied
warranties arising or alleged to arise by reason of or in connection with (i)
any and all intellectual property infringement; and (ii) any and all personal
injury, economic loss and property damage caused or alleged to be caused or
contributed to in whole or in part by the manufacture, use, lease, sale or
sublicense of Licensed Products, whether asserted under a tort or contractual
theory or any other legal theory.

11.

DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY.

11.1

Disclaimer of Warranties.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, TO
THE MAXIMUM EXTENT PERMITTED BY LAW, THE INTELLECTUAL PROPERTY CONVEYED AND/OR
LICENSED BY ONE PARTY TO THE OTHER PARTY UNDER THIS AGREEMENT IS CONVEYED AND/OR
LICENSED “AS IS,” INCLUDING WITHOUT LIMITATION, EACH PARTY SPECIFICALLY
DISCLAIMS ALL STANDARDS, GUARANTEES, REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT WITH RESPECT TO THE SAIC
PATENT RIGHTS AND ANY IMPROVEMENTS THERETO AND ANY PARTICULAR APPLICATION OR USE
OF THE SAIC PATENT RIGHTS OR IMPROVEMENTS.

11.2

Consequential Damages.  IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
SPECIAL, INDIRECT, RELIANCE, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR OTHER
DAMAGES, INCLUDING WITHOUT LIMITATION ANY LOST PROFITS, LOST REVENUES, LOST
SAVINGS, LOST BUSINESS OPPORTUNITIES, LOSS OF USE OR EQUIPMENT DOWN TIME AND
LOSS OF OR CORRUPTION TO DATA ARISING OUT OF OR RELATING TO THIS AGREEMENT,
REGARDLESS OF THE LEGAL THEORY UNDER WHICH SUCH DAMAGES ARE SOUGHT, AND EVEN IF
SUCH PARTIES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR LOSS.

11.3

CAP.  EXCEPT FOR SAIC’S VIOLATION OR INFRINGEMENT OF THE RIGHTS GRANTED TO
LICENSEE HEREIN TO EXERCISE THE SAIC PATENT RIGHTS, OR IMPROVEMENTS THERETO,
EXCLUSIVELY WITHIN THE FIELD OF USE AS SET FORTH IN SECTIONS 2.1 AND 3.1, SAIC’S
TOTAL LIABILITY TO LICENSEE FOR ANY AND ALL LIABILITIES, CLAIMS OR DAMAGES
MUSING OUT OF OR RELATING TO THIS AGREEMENT, HOWSOEVER CAUSED AND REGARDLESS OF
THE LEGAL THEORY ASSERTED, INCLUDING WITHOUT LIMITATION BREACH OF CONTRACT OR
WARRANTY, TORT, STRICT LIABILITY, CLAIMS OF INFRINGEMENT, STATUTORY LIABILITY OR
OTHERWISE, SHALL NOT, IN THE AGGREGATE, EXCEED ONE HUNDRED PERCENT (100%) OF THE
AMOUNT PAID BY LICENSEE TO SAIC UNDER THIS AGREEMENT DURING THE PRECEDING TWELVE
(12) MONTHS GIVING RISE TO SUCH CLAIM.

11.4

Third-Party Recoveries.  The amount of Damages incurred by the Licensee or SAIC
Indemnified Parties will be reduced by the actual amount of recoveries from any
third party (after deducting attorneys’ fees, expenses and other costs of
recoveries), including from insurance companies and pursuant to indemnification
agreements.

11.5

Duty to Mitigate.  Each party will take all commercially reasonable efforts to
mitigate any Damages upon becoming aware of any event that would reasonably be
expected to give rise thereto.

11.6

Exclusive Remedies.  The remedies provided in Sections 10 and 11 shall be the
exclusive remedies of the parties hereto in connection with any claim or action
brought pursuant to Section 10 (other than injunctive relief or other equitable
remedies, which shall not be affected or limited hereby); provided, however,
that nothing herein shall limit the rights of any Licensee or SAIC Indemnified
Party with respect to Damages arising out of fraud of Licensee or SAIC.

12.

TERM AND TERMINATION.

12.1

Term.  This Agreement shall commence as of the Effective Date and continue until
the date upon which the last to expire of the SAIC Patent Rights and any SAIC
Improvements or Licensee Improvements pursuant to Section 3 thereto expires,
whether by statute or otherwise, unless this Agreement is terminated sooner in
accordance with the terms hereof (the “Term”).

12.2

Termination by SAIC.  This Agreement may be terminated by SAIC upon any of the
following:

12.2.1

If Licensee’s cumulative aggregate Revenues on the date that is eighteen (18)
months after Project Completion are less than five hundred thousand dollars
($500,000).  In such event, however, Licensee may avoid such termination by
paying SAIC a lump sum payment in the amount of seventy five thousand dollars
($75,000) due on the date that is eighteen (18) months after Project Completion,
which will extend the measurement period for purposes of this Section 12.2.1 to
the date that is thirty (30) months after Project Completion;

12.2.2

The Assignment Trigger Event fails to occur within the initial twelve (12)
months after Project Completion;

12.2.3

Licensee fails to timely make payments or reports where each such failure is not
cured within thirty (30) days after Licensee’s receipt of written notice from
SAIC;

12.2.4

Licensee materially breaches any other provision of this Agreement, if such
material breach is not cured within thirty (30) days after Licensee receipt of
written notice from SAIC;

12.2.5

Licensee’s material breach of that certain Professional Services Agreement
entered into between Licensee and SAIC dated August 12, 2005, subject to any
cure periods contained therein;

12.2.6

Licensee’s material breach of that certain Reseller Agreement entered into
between Licensee and SAIC dated August 12, 2005, subject to any cure periods
contained therein;

12.2.7

SAIC exercises its rights under the applicable Security Agreement;

12.2.8

Licensee contests the validity of the SAIC Patent Rights as provided for in
Section 14.4;

12.2.9

Licensee fails to receive revenues from products or services which were
developed substantially in accordance with the Statement of Work within
twenty-four (24) months after Project Completion;

12.2.10

Immediately if Licensee discontinues carrying on Licensee’s business;

12.2.11

Immediately if Licensee becomes insolvent or is otherwise unable to pay its
debts as they become due;

12.2.12

Immediately if Licensee enters into any compromise with its creditors, is placed
under provisional or final liquidation or provisional or final judicial
management by any court or is placed into liquidation or winding up by
resolution of its members and/or creditors; or

12.2.13

Immediately if (i) Licensee has closed a Qualified Financing with proceeds to
Licensee in immediately available funds equal to or greater than seven million
dollars ($7,000,000) when aggregated with all prior Qualified Financings; and
(ii) Licensee either disposes of thirty percent (30%) or more of its assets or
disposes of more than fifty percent (50%) of the equity share capital of
Licensee to one investor or to a group of investors formally through a written
agreement or informally without a written agreement acting in concert with each
other, unless SAIC provides its prior written consent as to such transaction
which shall not be unreasonably withheld or delayed, which consent shall be
contingent upon Licensee and the potential acquirer of Licensee’s equity
providing SAIC with all commercially reasonable information necessary for SAIC
to make a fully informed consent.

12.3

Bankruptcy of a Party.  To the extent permitted by law, each Party will have the
right to terminate this Agreement, effective immediately upon written notice to
the other Party, if the other Party makes a general assignment for the benefit
of its creditors, commences any voluntary proceeding in bankruptcy, insolvency,
or reorganization pursuant to bankruptcy laws or laws of debtor’s moratorium, or
has commenced against it any involuntary proceeding pursuant to such laws and
such involuntary proceeding is not discharged within ninety (90) days.

12.4

Termination by Licensee.  This Agreement may be terminated by Licensee for cause
if SAIC materially breaches any provision of this Agreement and such material
breach is not cured within thirty (30) days after SAIC’s receipt of written
notice from Licensee.  In addition, only prior to the payment of the Maximum
Amount, Licensee may immediately terminate this Agreement for cause in the event
that both (i) any one of the SAIC Patent Rights is determined by a United States
District Court or the United States Patent Office to be invalid or unenforceable
or to infringe or conflict with any patent of any third party; and (ii) the
long-term viability of Licensee in the Field of Use is significantly hampered.

12.5

Results of Termination.  Termination of this Agreement shall not release
Licensee from any obligation or liability to SAIC which shall have matured prior
to termination, nor shall termination rescind or require repayment of any
payment or consideration made to SAIC prior to such termination.  Upon
termination of this Agreement:  (i) all rights granted to Licensee hereunder
(other than the rights under Section 4.1 if such termination occurs after the
payment by Licensee of the Maximum Amount) shall terminate; (ii) only if such
termination occurs prior to payment by Licensee of the Maximum Amount, all
rights to the SAIC Patent Rights Licensee has granted to a third party (except
for rights granted to customers to use Licensed Products purchased for their own
use) shall terminate; and (iii) only if such termination occurs prior to payment
by Licensee of the Maximum Amount, Licensee shall re-convey any right, title and
interest in the SAIC Patent Rights to SAIC and shall make no further use of the
SAIC Patent Rights.  In the event of termination of this Agreement, any
sublicense rights granted by Licensee may be granted de novo by SAIC directly to
the sublicensee.

12.6

Survival.  In addition to the Sections that specifically provide for survival
past the expiration or termination of this Agreement, the provisions of Sections
1, 2.3 (so long as the Assignment has not occurred), 3.2, 3.3, 8, 11, 12.5,
12.6, 13 and 16 shall survive the expiration or termination of this Agreement.

13.

DISPUTES.  The parties agree to first enter into negotiations to resolve any
controversy, claim or dispute (“dispute”) arising under or relating to this
Agreement.  The parties agree to negotiate in good faith to reach a mutually
agreeable resolution of such dispute within a reasonable period of time.  If
good faith negotiations are unsuccessful, the parties agree to resolve the
dispute by binding and final arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect.  The
arbitration shall take place in the County of San Diego, State of California if
initiated by Licensee and in the City of San Francisco, State of California if
initiated by SAIC.  The arbitrator(s) shall be bound to follow the provisions of
this Agreement in resolving the dispute, and may not award specific performance
or punitive damages.  The decision of the arbitrator(s) shall be final and
binding on the parties, and any award of the arbitrator(s) may be entered or
enforced in any court of competent jurisdiction.

14.

ENCUMBRANCES; RESTRICTIONS ON SUBLICENSING; CONTEST OF PROPRIETARY ASSETS.

14.1

Encumbrances.  The SAIC Patent Rights as licensed above in Section 2 or assigned
above in Section 4 are encumbered by SAIC’s obligations to the U.S. Government
and In-Q-Tel set out in the Professional Services Contract (Contract Number
Q4-02) with In-Q-Tel f/k/a In-Q-It, Inc. dated September 7, 1999.

14.2

Restrictions on Sublicensing.  Until Licensee has paid SAIC the Maximum Amount,
including without limitation during the license grant period provided for in
Section 2, post the Assignment Trigger Event date and conveyance provided for in
Section 4 and post the Reversion Trigger Event date and license grant period
provided for in Section 5 of this Agreement, the Parties agree that Licensee may
sublicense the SAIC Patent Rights and any improvements thereto only if, and so
long as:

14.2.1

Licensee agrees to provide SAIC with written notice of any intent to sublicense
to a third party and with a copy of the sublicense agreement at least thirty
(30) days prior to the date Licensee and its sublicensee, desire to enter into
the Agreement;

14.2.2

Licensee obtains SAIC’s written approval prior to entering into such sublicense
agreement, which approval may be not be unreasonably withheld or delayed by
SAIC, provided that if SAIC does not notify Licensee within twenty (20) business
days after delivery of a copy of the sublicense agreement to SAIC of any
objections to the same, such sublicense agreement shall be deemed approved by
SAIC;

14.2.3

Licensee uses its best efforts to commercially reasonably maximize Revenue of
Licensee under any such sublicense.

14.2.4

Unless sublicensed to a Subsidiary, such sublicense is negotiated on
commercially reasonable terms in an arms-length transaction (for sake of
clarification, and not by way of limitation, sublicenses entered into with an
Affiliate will be subject to the same obligations as any other sublicensee);

14.2.5

Unless sublicensed to a Subsidiary, the sublicensee is unrelated to Licensee,
including without limitation such sublicensee may not be an Affiliate of
Licensee, have any common shareholders, directors, employees, or independent
contractors, have any relatives of Licensee’s shareholders, directors, employees
or independent contractors as such sublicensee’s shareholders, directors,
employees or independent contractors, or have any payments or other exchanges of
value between sublicensee and Licensee or Licensee’s shareholders, directors,
employees or independent contractors.

14.2.6

The business and financial integrity of such sublicensee is at least as
stringent as that of Licensee, in SAIC’s reasonable discretion;

14.2.7

Such sublicensee will enter into an enforceable written agreement that is
sufficient, in SAIC’s reasonably exercised discretion, to ensure that such
sublicensee is bound by all of the obligations, terms and conditions that
obligate, bind or affect Licensee under this Agreement, and without limiting the
generality of the foregoing, each such written agreement with such sublicensee
shall include terms no less restrictive than those contained in this Agreement;

14.2.8

Licensee shall be and remain responsible for the performance by each sublicensee
of all of such sublicensee’s obligations to SAIC;

14.2.9

Licensee ascertains, computes, audits and collects, and shall faithfully
ascertain, compute, audit and collect, all royalties or other payment that
become payable by such sublicensee hereunder, and provide for and enforce
penalties against any sublicensee that conceals sales or willfully miscalculates
royalties; and

14.2.10

Licensee establishes, polices and enforces adequate mechanisms to assure the
quality of products and services produced by its sublicensees and to protect
SAIC Patent Rights.

14.3

Sublicensing to a Subsidiary.  Notwithstanding the foregoing or anything to the
contrary contained herein, Licensee shall have the right to sublicense the SAIC
Patent Rights and any improvements thereto to any Subsidiary of Licensee on
terms and conditions that are subject to Licensee’s sole discretion without the
approval of SAIC.  In the event Licensee sublicenses the SAIC Patent Rights or
any improvements thereto to a Subsidiary, Licensee shall remain subject to the
obligations and other terms and conditions under this Agreement and guarantee
the obligations of the Subsidiary under this Agreement (including without
limitation, Licensee shall remain subject to all audit and payment obligations
under this Agreement).

14.4

Contest of Proprietary Assets.  During the Term of this Agreement, should
Licensee, either directly or indirectly contest as to the validity of any of
SAIC Patent Rights, then in such case, SAIC shall have the right to terminate
the Agreement for cause with immediate effect and no right to cure (all in
accordance with Section 12).  In such case, with regard to the SAIC Patent
Rights, SAIC shall retain all rights and remedies available to it under this
Agreement and all applicable laws and regulations.

15.

RESELLER AGREEMENT; PROFESSIONAL SERVICES AGREEMENT; SOURCE CODE ESCROW
AGREEMENT.  The parties also acknowledge and agree that as of the Effective
Date, the parties will enter into the Professional Services Agreement and the
Reseller Agreement, pursuant to which Licensee will grant additional licenses
and other rights to SAIC, and SAIC may grant additional license and other rights
to Licensee.  Nothing in this Agreement shall be deemed to limit SAIC’s or
Licensee’s exercise of these additional rights or responsibilities.  The parties
agree to enter into the Source Code Escrow Agreement.  Licensee shall not enter
into any escrow agreement regarding Licensee’s products or services (including
without limitation all software products) without obtaining SAIC’s prior written
approval which shall not be unreasonably withheld or delayed, provided that if
SAIC does not notify Licensee within ten (10) business days after delivery of a
copy of an escrow agreement to SAIC of any objections to the same, such escrow
agreement shall be deemed approved by SAIC.

16.

MISCELLANEOUS PROVISIONS.

16.1

Notices.  All notices or other written communications required or permitted to
be given under any provision of this Agreement, including without limitation
changes of name or address to which such notices or other written communications
are to be delivered under this Section 16.1, shall be deemed to have been given
by the notifying party if mailed by certified mail, return receipt requested, to
the receiving party addressed to its mailing address set out below, or such
other address as a party may designate in writing to the other party.  All
notices shall be given or made to:

SAIC:

Pamela J. Bumann
Senior Vice President Mergers & Acquisitions
Technology Commercialization
Science Applications International Corporation
Mail Stop D7
4242 Campus Point Court
San Diego, CA 92121
Tel. No.  858-826-7572
Fax No.  858-826-2222

LICENSEE:

Kendall Larsen
President
VirnetX Inc.
157 Provincetown Ct.
Aptos, California 95003
Tel. No.  831-685-0117
Fax No.  831-685-0117

16.2

Taxes.  Licensee will be solely responsible for payment of all taxes arising
from the transactions contemplated by Agreement (other than the corporate income
tax of SAIC) and will indemnify and hold SAIC harmless from and against any
liability (including any interest and penalties) arising from its failure to pay
such taxes when due.

16.3

Compliance with Applicable Laws and Regulations.  Each party acknowledges and
agrees that the products, services, software, information and intellectual
property to be shared under this Agreement, including without limitation
technical services and technical data such as blueprints, plans, diagrams,
models, formulae, tables, engineering designs and specifications, manuals and
instructions written or recorded, hereunder may be subject to certain laws,
regulations and rules, including without limitation the export control laws and
regulations of the United States of America, any amendments thereof, and all
administrative acts of the U.S. Government pursuant to such laws and regulations
which restrict exports and re-exports of goods and technology (collectively the
“U.S. Export Control Laws”), and each party agrees to comply with such
applicable laws, regulations and rules, including without limitation the U.S.
Export Control Laws, and not to be bound by terms of this Agreement in conflict
with such applicable laws, regulations and rules.

16.4

Force Majeure.  Neither party shall be liable for any failure of or delay in
performance of its obligations (except for payment obligations, if any) under
this Agreement to the extent such failure or delay is due to acts of God, acts
of a public enemy, fires, floods, power outages, wars, civil disturbances,
sabotage, terrorism, accidents, insurrections, blockades, embargoes, storms,
explosions, labor disputes (whether or not the employees’ demands are reasonable
and/or within the party’s power to satisfy), failure of common carriers,
internet service providers, or other communication devices, acts of cyber
criminals, terrorists or other criminals, acts of any governmental body (whether
civil or military, foreign or domestic), failure or delay of third parties or
governmental bodies from whom a party is obtaining or must obtain approvals,
authorizations, licenses, franchises or permits, inability to obtain labor,
materials, power, equipment, or transportation, or other circumstances beyond
its reasonable control (collectively referred to herein as “Force Majeure
Occurrences”).  Any such delays shall not be a breach of or failure to perform
this Agreement or any part thereof and the date on which the obligations
hereunder are due to be fulfilled shall be extended for a period equal to the
time lost as a result of such delays.  Neither party shall be liable to the
other for any liability claims, damages or other loss caused by or resulting
from a Force Majeure Occurrence.

16.5

Entire Agreement.  This Agreement (including without limitation all appendices,
exhibits and attachments, which are hereby incorporated by reference)
constitutes the entire agreement and understanding between the parties with
respect to the subject matter hereof, supersedes and replaces any and all prior
or contemporaneous proposals, agreements understandings, commitments or
representations of any kind, whether written or oral, relating to the subject
matter hereof or the services to be performed hereunder.

16.6

Modification; Waiver.  Any modification or waiver of this Agreement or parts of
this Agreement must be in writing, specifically referencing this Agreement, and
signed by an authorized representative of the party against whom enforcement of
the purported modification or waiver is sought.  Any failure to exercise any
right, remedy or option or any other waiver by any party of a breach of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any other breach of that provision or of any breach of any other provision of
this Agreement.  The failure of a party to insist upon strict adherence to any
term of this Agreement on one or more occasions will not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement, nor in any way affect the
validity of this Agreement.

16.7

Binding Effect; Assignment.  This Agreement is to extend to and be binding upon
and inure to the benefit of the parties hereto and their successors and assigns.
 Licensee will not make an assignment of or otherwise transfer or convey, any of
its rights or delegate any of its duties under this Agreement in whole or in
part to any party, including without limitation assignment or transfer of any
right, title or interest in the SAIC Patent Rights or Licensee Improvements,
without the prior written consent of SAIC which shall not be unreasonably
withheld or delayed, which consent shall be contingent upon Licensee and the
potential assignee providing SAIC with all commercially reasonable information
necessary for SAIC to make a fully informed consent.  Any such assignment or
transfer without SAIC’s prior written consent shall be null and void.  For sake
of clarity and not by way of limitation, either party may, without violation of
this Section 16.7, engage the services of independent contractors to assist in
the performance of its duties hereunder.  Notwithstanding the foregoing,
Licensee shall have the right to assign or otherwise transfer or convey any of
its rights or delegate any of its duties under this Agreement in whole or in
part to any Subsidiary, without the written consent of SAIC; however, in this
event, Licensee shall remain subject to the obligations and other terms and
conditions of this Agreement and guarantee the obligations of the Subsidiary
under this Agreement (including without limitation, Licensee shall remain
subject to all audit and payment obligations under this Agreement).
 Furthermore, notwithstanding the foregoing, upon and subsequent to the payment
of the Maximum Royalty amount by Licensee, Licensee shall have the right to
assign, transfer or convey its rights and obligations under this Agreement to
any successor in interest to Licensee’s assets or business.

16.8

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California in all respects without giving effect
to the principles of conflicts of law thereof.

16.9

Construction.  This Agreement has been negotiated by the Parties and their
respective counsel and will be interpreted fairly in accordance with its terms
and without any strict construction in favor of or against either Party,
including without limitation, no provision of this Agreement shall be construed
against or interpreted to the disadvantage of any Party hereto by any court or
other governmental authority by reason of such Party’s having or being deemed to
have structured or drafted such provision.

16.10

Relationship Of Parties.  The Parties agree that they are acting as independent
contractors and not as partners or joint venturers, and under no circumstances
shall any of the employees of one Party be deemed the employees of the other for
any reason or purpose.  This Agreement shall not be construed as authority for
either party to act for the other Party in any agency or other capacity, or to
make commitments of any kind for the account of or on behalf of the other.

16.11

Severability.  If any covenant, condition, term or provision of this Agreement
is held or finally determined to be invalid, illegal or unenforceable, in any
respect, in whole or in part, such covenant, condition, term or provision shall
be ineffective to the extent, but only to the extent of, such invalidity,
illegality or unenforceability, without invalidating the remainder of such
provision or the remaining provisions of this Agreement, unless such a
construction would be unreasonable.

16.12

Third Party Beneficiaries.  This Agreement does not create, and shall not be
construed as creating, any rights or interests enforceable by any person not a
party to this Agreement.  This Agreement is not intended to be for the benefit
of any third party and shall not confer upon any third party any right,
privilege, remedy; claim or other right.

16.13

Good Faith Efforts.  Each party will at minimum use good faith efforts to
fulfill its obligations under this Agreement.

16.14

Headings; Terms.  The captions and headings used in this Agreement are solely
for convenience of reference of the parties and shall not be used or given
effect in the construction and interpretation of this Agreement, and will not
limit or otherwise affect any of the terms or provisions hereof.  Unless
otherwise expressly stated, all references in this Agreement to “days” mean
calendar days and every use of the word “including” means “including but not
limited to”.

16.15

Conflicting Provisions.  This Agreement and all of the exhibits, schedules, and
documents attached hereto are intended to be read and construed in harmony with
each other, but in the event any provision in any attachment conflicts with any
provision of this Agreement, then this Agreement shall be deemed to control, and
such conflicting provision, to the extent it conflicts, shall be deemed removed
and replaced with the governing provision herein.

16.16

Multiple Copies or Counterparts of the Agreement.  This Agreement may be
executed in one or more counterparts, each of which will be deemed an original,
but all of which together will constitute one and the same instrument and be
binding upon the Parties.  This Agreement shall not be effective until the
execution and delivery between each of the parties of at least one set of the
counterparts.

16.17

Remedies.  Except as set forth in Section 11.6, all rights and remedies under
this Agreement are cumulative, may be exercised singularly or concurrently, and
will not be deemed exclusive.  The Parties agree that any breach of Section 8
(Confidentiality) would cause irreparable harm to the non-breaching Party for
which monetary damages would be an inadequate remedy, and accordingly the
complaining Party shall be entitled to seek injunctive relief to prevent any
threatened or ongoing breach of such Section.

16.18

Publicity.  Each Party will obtain the other Party’s prior approval of the
contents any press release or public announcement referring to this Agreement or
the relationship between the Parties formed by this Agreement.  This prior
approval shall not be unreasonably withheld or delayed.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

VIRNETX INC.

  

By:   /s/  Pamela J. Bumann

By:  /s/ Kendall Larsen

  

Name:  Pamela J. Bumann

Name:  Kendall S. Larsen

  

Title:  Senior Vice President

Title:  President and C.E.O.

  

Address:  10260 Campus Pt. Dr.

Address:  157 Provincetown Court

San Diego, CA 92121

Aptos, CA 95003

  

Date:  8/12/05

Date:  8/12/05




TABLE OF EXHIBITS/SCHEDULES

Exhibit

Title

  

A

SAIC Patent Rights

B

Non Disclosure Agreement

C

Professional Services Agreement

D

Reseller Agreement

E

Security Agreement

F

Source Code Escrow Agreement

  

Schedules

    

9.1(c)

 





1










EXHIBIT A

SAIC Patent Rights

Country

Patent/Application No.

Filing Date

Title

Docket Nos.

JP

JP Application No.
2000-580354

10/29/99

An Agile Network Protocol For Secure Communications
With Assured System Availability

SAIC 98-10-JAP
BW 000479.00042

CA

CA Application No.
2,349,520

10/29/99

An Agile Network Protocol For Secure Communications
With Assured System Availability

SAIC 98-10-CAN
BW 000479.00043

AU

AU Application No.
16003/00

10/29/99

An Agile Network Protocol For Secure Communications
With Assured System Availability

SAIC 98-10-AUS
BW 000479.00046

EU

EPO Application No.
99 958693.6

10/29/99

An Agile Network Protocol For Secure Communications
With Assured System Availability

SAIC 98-10-EPO
BW 000479.00047

US

U.S. Application No.
09/429,643

10/29/99

An Agile Network Protocol For Secure Communications
With Assured System Availability

SAIC 98-10-US
BW 000479.84602

US

U.S. Application No.
10/401,551

3/31/03

An Agile Network Protocol For Secure Communications
With Assured System Availability

SAIC 98-10-DIV
BW 000479.00102

JP

JP Application No.
2000-580350

10/29/99

An Agile Network Protocol For Secure Communications
With Assured System Availability

SAIC 98-10-JAP2
BW 000479.00040

CA

CA Application No.
2,349,519

10/29/99

An Agile Network Protocol For Secure Communications
With Assured System Availability

SAIC 98-10-CAN2
BW 000479.00041

AU

AU Application No.
14553/00

10/29/99

An Agile Network Protocol For Secure Communications
With Assured System Availability

SAIC 98-10-AUS2
BW 000479.00048




Country

Patent/Application No.

Filing Date

Title

Docket Nos.

EU

EPO Application No.
99 971606.1

10/29/99

An Agile Network Protocol For Secure Communications
With Assured System Availability

SAIC 98-10-EPO-2
BW 000479.00049

US

U.S. Patent No.
6,502,135

2/15/00

Agile Network Protocol for Secure Communications with
Assured System Availability

SAIC 10003
BW 000479.85672

EU

EPO Application No.
01 910528.7

2/15/00

Improvements to an Agile Network Protocol for Secure
Communications with Assured System Availability

SAIC 10003-EPO
BW 000479.00080

JP

JP Application No.
2001-560062

2/15/00

Improvements to an Agile Network Protocol for Secure
Communications with Assured System Availability

SAIC 10003-JAP
BW 000479.00081

US

U.S. Patent No.
6,618,761

2/26/02

Agile Network Protocol For Secure Communications With
Assured System Availability

SAIC 10003-DIV
BW 000479.00067

US

U.S. Patent No.
6,907,473

3/31/03

Improvements to an Agile Network Protocol For Secure
Communications With Assured System Availability

SAIC 10003-DIV-1
BW 00049.00101

US

U.S. Patent No.
6,834,310

2/26/02

Preventing Packet Flooding of a Computer on a Computer
Network

SAIC 10003-DIV-2
000479.00068

US

U.S. Application No.
10/259,494

9/30/02

Establishment of a Secure Communication Link Based on a
Domain Name Service (DNS) Request

SAIC 10003-DIV-3
BW 000479.00082

EU

EPO Application No.
01 932629.7

4/26/00

Improvements to an Agile Network Protocol for Secure
Communications with Assured System Availability

SAIC 10006-EPO
BW 000479.00085







Country

Patent/Application No.

Filing Date

Title

Docket Nos.

JP

JP Application No.
2001-583006

4/26/00

Improvements to an Agile Network Protocol for Secure
Communications with Assured System Availability

SAIC 10006-JAP
BW 000479.00086

US

U.S. Patent No.
6,839,759

11/7/03

Method for Establishing Secure Communications Link
Between Computers of Virtual Private Network Without User
Entering Any Cryptographic Information

SAIC 10006-Cont
BW 000479.00110

EU

EPO Application No.
01 932628.9

4/26/00

Improvements to an Agile Network Protocol for Secure
Communications with Assured System Availability

SAIC 10007-EPO BW
000479.00087

JP

JP Application No.
2001-501144

4/26/00

Improvements to an Agile Network Protocol for Secure
Communications with Assured System Availability

SAIC 10007-JAP
000479.00088

US

U.S. Application No.
10/714,849

11/18/03

An Agile Network Protocol for Secure Communications
Using Secured Domain Names

SAIC 10007-Cont
000479.00111

EU

EPO Application No.
05 102086.5-2413

3/16/05

Improvements to an Agile Network Protocol for Secure
Communications with Assured System Availability

SAIC 10007-EPO-DIV
BW 000479.00145

US

U.S. Application No.
09/874,258

6/6/01

Third Party VPN Certification

SAIC 10101-US
BW 000479.00032

EU

EPO Application No.
02 718836.6

1/17/02

Third Party VPN Certification

SAIC 10101-EPO
BW 000479.00108

US

U.S. Application No.
10/702,486

11/7/03

Method for Establishing Secure Communication Link
Between Computers of Virtual Private Network

SAIC 10006-DIV(1)
BW 000479.00112

US

U.S. Patent No.
6,826,616

11/7/03

Method for Establishing Secure Communication Link
Between Computers of Virtual Private Network

SAIC 10006-DIV (2)
BW 000479.00113








Exhibit A-1










SCHEDULE 9.1 (C )

SAIC is aware of a series of patent applications naming a Mr. Victor Sheymov as
inventor or co-inventor.  Mr. Sheymov is the president of a company named
Invicta Networks.  Based on statements made by Mr. Sheymov in a press conference
at the National Press Club in Washington, D.C. dated May 21, 2001, one or more
patent applications naming Mr. Sheymov as an inventor or co-inventor, or
otherwise potentially owned by Invicta Networks, Inc., may be relevant to the
subject matter or the SAIC patent rights.  The patents and patent applications
of which SAIC has Knowledge are listed below:

1.

Pending PCT Patent Application No. PCT/US00/08219 (International Publication
No. WO 00/70458) having filing date of May 15, 2000 and claiming priority from
U.S. Provisional Patent Application 60/134,547 filed May 17, 1999.

2.

EPO Patent No. EP1226499 issuing from the above PCT Application
No. PCT/US00/08219 (International Publication No. WO 00/70458).

3.

Australian Patent No. AU773737 issuing from the above PCT Application
No. PCT/US00/08219 (International Publication No. WO 00/70458).

4.

U.S. Application No. 09/862,477 (U.S. Publication No. US2001/0048745) having a
filing date of May 23, 2001 and claiming priority from U.S. Provisional Patent
Application No. 60/206,233 filed May 23, 2000.

5.

PCT Application No. PCT/US01/16541 (International Publication No. WO 01/91503)
having an International Publication Date of November  29 2001 and claiming
priority from U.S. Provisional Patent Application No. 60/206,233 filed May 23,
2000.

6.

U.S. Application No. 09/867,442 (U.S. Publication No. US2001/0052014) having a
filing date of May 31, 2001 and claiming priority from U.S. Provisional Patent
Application No. 60/208,056 filed May 31, 2000.

7.

PCT Application No. PCT/US01/17496 (International Publication No. WO 01/93531)
having a filing date of May 31 2001 and claiming priority from U.S. Provisional
Patent Application No. 60/208,056 filed May 31, 2000.

8.

U.S. Application No. 09/925,503 (U.S. Publication No. US2002/0023227) having a
filing date of August 10, 2001 and claiming priority from U.S. Provisional
Patent Application No. 60/226,088 filed August 18, 2000.

9.

PCT Application No. PCT/US01/41654 (International Publication No. WO 02/17594)
having a filing date of August 10 2001 and claiming priority from U.S.
Provisional Patent Application No. 60/226,088 filed August 18, 2000.

10.

U.S. Application No. 10/074,037 (U.S. Publication No. US2002/0116635) having a
filing date of February 14, 2002 and claiming priority from U.S. Provisional
Patent Application No. 60/268,369 filed February 14, 2001.

11.

PCT Application No. PCT/US02/04267 (International Publication No. WO 02/065285)
having a filing date of February 14, 2002 and claiming priority from U.S.
Provisional Patent Application No. 60/268,369 filed February 14, 2001.

12.

U.S. Application No. No. 10/085,130 (U.S. Publication No. US2002/0129281) having
a filing date of March 1, 2002 and claiming priority from U.S. Provisional
Patent Application No. 60/272,053 filed March 1, 2001 and U.S. Provisional
Patent Application No. 60/272,055 filed March 1, 2001.

13.

PCT Application No. PCT/US02/06018 (International Publication No. WO 02/071686)
having a filing date of March 1, 2002 and claiming priority from U.S.
Provisional Patent Application No. 60/272,053 filed March 1, 2001 and U.S.
Provisional Patent Application No. 60/272,055 filed March 1, 2001.








Schedule 9.1(c)-1


